          Case 3:20-cv-00738-JAM Document 163 Filed 07/20/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

---------------------------------------------x
                                             :
UNIVERSITAS EDUCATION, LLC:                            3:20 CV 738 (JAM)
Plaintiff                                    :
                                             :
v.                                           :
                                             :
BENISTAR, et al                              :         JULY 19, 2021
Defendants                                   :
---------------------------------------------x

                                           DISCOVERY ORDER
        In response to a discovery dispute presented to the Court (see Doc. Nos. 144, 145, 146),

the Court issued a Memorandum of Discovery Conference (Doc. No. 151) stating, inter alia:

“[T]he Court has determined that the plaintiff's document requests may include financial records

dating back to 2009, but should be limited to documents that are actually within the defendants’

possession. . . . In its proposed order, the plaintiff should define the scope of the specific financial

records it requests and whether the defendants have agreed to the scope of the request. To the

extent that the defendants would like to set forth any objections for the Court's consideration, they

may do so on or before June 25, 2021.”

        On June 25, 2021, the plaintiff filed a letter identifying the scope of the financial records it

seeks from the defendant Grist Mill Partners, LLC (“GMP”) and from the defendants Alliance

Charitable Trusts, Phoenix Charitable Trust, Atlantic Charitable Trust, Avon Charitable Trust, and

Carpenter Charitable Trusts (“the Defendant Trusts”). (Doc. No. 154). Both GMP and the

Defendant Trusts have filed written objections to the plaintiff’s request for a discovery order. (Doc.

Nos. 155 and 156).
         Case 3:20-cv-00738-JAM Document 163 Filed 07/20/21 Page 2 of 3




       After having considered the plaintiff’s request and the two written objections to those

requests, the Court orders as follows:

       1. Grist Mill Partners, LLC (“GMP”) shall provide supplemental responses to the

           plaintiff’s first set of interrogatories Nos. 2, 4, and 5.

       2. For the time period of January 1, 2009 to the present, GMP shall produce the following

           documents within thirty days of this Order:

               •   Bank account statements
               •   Cash receipts journals
               •   Cash disbursement journals
               •   Contracts and/or other documents concerning any transfer of property, both real
                   estate and personal property
               •   GMP’s Form 1065 federal tax returns as filed with the Internal Revenue Service
               •   Emails concerning GM Partners and/or property located at 100 Grist Mill Road
                   if and only if the plaintiff provides GMP with identities of records custodians
                   and search terms
               •   All financial statements concerning cash position, balance sheet position,
                   and/or profits and losses

       3. The Defendant Trusts shall provide supplemental responses, if any, to the plaintiff’s

           first set of interrogatories consistent with the plaintiff’s request.

       4. For the time period of January 1, 2009 to the present, the Defendant Trusts shall

           produce the following documents within thirty days of this Order:

               •   Bank account statements
               •   Cash receipts journals
               •   Cash disbursement journals
               •   Contracts and/or other documents concerning any transfer of property, both real
                   estate and personal property
               •   All tax returns
               •   All Declarations of Trust and any amendments thereto
               •   All financial statements concerning cash position and/or balance sheet position
               •   All documents concerning any life insurance policies owned by the Defendant
                   Trusts and/or designating the Defendant Trusts as a beneficiary
               •   All documents concerning the registration of the Defendant Trusts with any
                   Secretary of State and/or other relevant state authority
       Case 3:20-cv-00738-JAM Document 163 Filed 07/20/21 Page 3 of 3




             •   All documents and communications concerning the distribution of the
                 Defendant Trusts’ assets, including communications involving the trustee,
                 Molly Carpenter, Caroline Meckel, Donald Trudeau, and/or the Avon Old
                 Farms School
             •   All documents and communications concerning the Defendant Trusts’ receipt
                 of assets, including from any other defendant in the above-captioned
                 proceeding, from Daniel Carpenter and/or any entity in which Daniel Carpenter
                 directly or indirectly holds an ownership interest, and/or from any entity in
                 which Donald Trudeau directly or indirectly holds an ownership interest

      5. Nothing in this order shall require GMP or the Defendant Trusts to (a) create a

         document that does not exist or (b) obtain documents from third parties (other than their

         accountants or attorneys).

      6. If GMP or the Defendant Trusts do not have documents in its possession, it shall so

         state in a supplemental response to written discovery.



DATE: JULY 19, 2021




                                                   /s/ Robert M. Spector
                                                   ROBERT M. SPECTOR
                                                   UNITED STATES MAGISTRATE JUDGE
